DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 03/28/2022.
Claims 1-20 are pending. Claims 1, 11, and 18 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic CON priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 03/28/2022.  This IDS has been considered.

Applicant is requested to check other claim, specification, disclosure informality. Requested to check language issues (e.g. antecedent issues, redundant limitation issues, grammar issues, spec congruence with con application etc.) for all claims and disclosure to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-7, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRISHNAN et al. (US 2014/0281128 A1).
Regarding independent claim 1, KRISHNAN teaches a method (Fig. 6D: 600 processes of reading stored data that minimizes read error) comprising: 
generating a first set of read data associated with a memory component, the first set of read data comprising a first sequence of bit values (Fig. 6D: 628: first read amongst plural reads on target memory location using first “voltage threshold” and populating first “data pattern”, see Fig. 6D: 628 in context of para [0027], lines 1-6, para [0041], lines 14-19. See TABLE1 in para [0025]: multiple read samples); 
generating a second set of read data associated with the memory component, the second set of read data comprising a second sequence of bit values (Fig. 6D: 628: second read amongst plural reads on target memory location using second “voltage threshold” and populating second “data pattern”, see Fig. 6D: 628 in context of para [0027], lines 1-6, para [0041], lines 14-19. See TABLE1 in para [0025]: multiple read samples); 
generating a third set of read data associated with the memory component, the third set of read data comprising a third sequence of bit values (Fig. 6D: 628: third read amongst plural reads on target memory location using third “voltage threshold” and populating third “data pattern”, see Fig. 6D: 628 in context of para [0027], lines 1-6, para [0041], lines 14-19. See TABLE1 in para [0025]: multiple read samples); 
performing, by a processing device (Fig. 2: 200, see Fig. 1B: 130), a most probable bit operation (Fig. 6D: 630) to compare the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values to generate a most probable bit sequence (Fig. 6D: 630 and para [0045]” “…determines data stored in the target memory location based on… probability values…” . Fig. 3 decoded data output. See also see para [0033]: "soft decision information" and "most likely sequence of values" is determined); and 
causing the most probable bit sequence to be stored  (para [0045]: data is stored temporarily and then “retrieved” for host. See Fig. 6D: 632).
Regarding claim 2, KRISHNAN teaches the method of claim 1, wherein a bit position of at least one of the first sequence of bit values or the second sequence of bit values has a first bit value that differs from a second bit value of the bit position of the third sequence of bit values. (see e.g. para [0025], TABE 1: cell 1 bit position values for Read No. 1, 2, 3).
Regarding claim 3, KRISHNAN teaches the method of claim 1, wherein the most probable bit operation comprises performing a majority detection logical operation on bit values of a same bit of the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values (e.g. para [0032]: algorithms disclosed utilizes scheme that is inclusive of this limitation).
Regarding claim 4, KRISHNAN teaches the method of claim 1, wherein the processing device comprises a memory controller (Fig. 1A: 130).
Regarding claim 5, KRISHNAN teaches the method of claim 1, further comprising determining a bit error rate based on the most probable bit sequence. (Fig. 6D: 622 in context of para [0033], lines 21-24: minimized read error)

Regarding claim 6, KRISHNAN teaches the method of claim 1, further comprising: performing a first read operation using a first strobe to determine the first set of read data; performing a second read operation using a second strobe to determine the second set of read data; and performing a third read operation using a third strobe to determine the third set of read data (Fig1A in context of para [0019] and para [0025]: controlled implemented strobe is required to get red bits and perform multi read operation to minimize read error).
Regarding claim 7, KRISHNAN teaches the method of claim 6, wherein the most probable bit sequence comprises a sequence of most probable bit values corresponding to the first read operation, the second read operation, and the third read operation. (see Claims 2-3 rejection analysis)
Regarding claim 9, KRISHNAN teaches the method of claim 1, wherein the most probable bit operation comprises a bit-by-bit voting operation to compare the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values to generate the most probable bit sequence (e.g. para [0032]: algorithms disclosed utilizes scheme that is inclusive of this limitation).
Regarding claim 10, KRISHNAN teaches the method of claim 1, further comprising transmitting the most probable bit sequence that is transmitted to an error correction code (ECC) decoder (Fig. 1A: 132 is ECC decoder and see Fig. 2 feedback of decoder output).
Regarding independent claim 11, KRISHNAN teaches a non-transitory computer-readable storage medium (para [0053]: e.g. storage location on device for implemented “software” to perform read method) structured to store instructions executable by a processing device, the instructions, when executed cause the processing device to perform operations comprising (Limitation is general since stored instructions executed by processing device to perform tasks is commonly known in the art. See  Fig. 1A in context of para [0053]: components and methods implemented using software) :
generating a first set of read data associated with a memory component, the first set of read data comprising a first sequence of bit values;  (see Claim 1 rejection analysis)
generating a second set of read data associated with the memory component, the second set of read data comprising a second sequence of bit values;  (see Claim 1 rejection analysis)
generating a third set of read data associated with the memory component, the third set of read data comprising a third sequence of bit values;   (see Claim 1 rejection analysis)
performing, by a processing device, a most probable bit operation to compare the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values to generate a most probable bit sequence; and causing the most probable bit sequence to be stored.   (see Claim 1 rejection analysis)
Regarding claim 12, KRISHNAN teaches the non-transitory computer-readable storage medium of claim 11, wherein a bit position of at least one of the first sequence of bit values or the second sequence of bit values has a first bit value that differs from a second bit value of the bit position of the third sequence of bit values. (see Claims 2-3 rejection analysis)
Regarding claim 13, KRISHNAN teaches the non-transitory computer-readable storage medium of claim 11, wherein the most probable bit operation comprises performing a majority detection logical operation on bit values of a same bit of the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values. (see Claim 2-3 rejection analysis)
Regarding claim 14, KRISHNAN teaches the non-transitory computer-readable storage medium of claim 11, wherein the processing device comprises a memory controller. (see Claim 4 rejection analysis)
Regarding claim 15, KRISHNAN teaches the non-transitory computer-readable storage medium of claim 11, the operations further comprising determining a bit error rate based on the most probable bit sequence. (see Claim 5 rejection analysis)
Regarding claim 16, KRISHNAN teaches the non-transitory computer-readable storage medium of claim 11, the operations further comprising: performing a first read operation using a first strobe to determine the first set of read data; performing a second read operation using a second strobe to determine the second set of read data; and performing a third read operation using a third strobe to determine the third set of read data. (see Claim 6 rejection analysis)
Regarding claim 17, KRISHNAN teaches the non-transitory computer-readable storage medium of claim 16, wherein the most probable bit sequence comprises a sequence of most probable bit values corresponding to the first read operation, the second read operation, and the third read operation. . (see Claims 2-3 rejection analysis)
Regarding independent claim 18, KRISHNAN teaches a system (Fig. 1A: 100A) comprising: 
a memory component (Fig. 1A: 150); and 
a processing device (Fig. 1A: 130) coupled to the memory component (Fig. 1A: 150), wherein the processing device is to perform operations comprising: 
generating a first set of read data associated with a memory component, the first set of read data comprising a first sequence of bit values; (see Claim 1 rejection analysis)
generating a second set of read data associated with the memory component, the second set of read data comprising a second sequence of bit values; (see Claim 1 rejection analysis)
 generating a third set of read data associated with the memory component, the third set of read data comprising a third sequence of bit values;  (see Claim 1 rejection analysis)
performing, by a processing device, a most probable bit operation to compare the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values to generate a most probable bit sequence; and causing the most probable bit sequence to be stored.  (see Claim 1 rejection analysis)
Regarding claim 19, KRISHNAN teaches the system of claim 18, wherein a bit position of at least one of the first sequence of bit values or the second sequence of bit values has a first bit value that differs from a second bit value of the bit position of the third sequence of bit values (see e.g. para [0025], TABE 1: cell 1 bit position values for Read No. 1, 2, 3).
Regarding claim 20, KRISHNAN teaches the system of claim 18, wherein the most probable bit operation comprises performing a majority detection logical operation on bit values of a same bit of the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values (e.g. para [0032]: algorithms disclosed utilizes scheme that is inclusive of this limitation). .

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Patent No US 11,288,009 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations can be deduced from the method and circuitry configuration implied or, directly taught in claims 1-17 US 11,288,009 B2. Detailed analysis not shown.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
EL GAMAL et al. (U.S 20200104209) is related prior art of record. EL GAMAL teaches systems and methods for decoding data stored in data storage media, comprising: a processing device. See Para [0065] -para [0072] and Figure 6. illustrates a process for decoding solid-state memory cells using hard decision decoding and such process encompasses a memory controller 630 transmitting a read command to a non-volatile memory die 650. Teaches perform a first, a second and a third read of data from the memory devices. The read command may specify a plurality of voltage read levels and  performs a first,  second, third  XOR operation on results to find most probable bits. The process of FIG. 6 requires executing logical XOR operation on the values stored in Data Latches .
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition any nsdp double patenting rejection must be over-come.
Claim 8. The method of claim 6, wherein the first strobe has a center value corresponding to a read threshold voltage value, wherein the second strobe has a negative offset value that is lower than the center value, and wherein the third strobe has a positive offset value that is higher than the center value.
Regarding claim 8 , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825